Order entered February 26, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01558-CV

                            IN THE INTEREST OF A.S., A Child

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54376-2014

                                            ORDER
       On February 12, 2015, this Court ordered appellant to provide the Court in writing with

information regarding the reporter’s record. We have received correspondence from appellant

that she did not request the reporter’s record and court reporter Indu Bailey informed her no

record was made. Accordingly, the appeal will be submitted on the clerk’s record alone.

       Appellant’s brief is due within thirty days of the date of this order.

       We DIRECT the Clerk to send copies of this order, by first-class mail, to Nora Zarate

and Jose Suarez.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

Stephen Strickler.

                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE